DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim describes a belt layer on an outer circumference side of a carcass layer but then describes the release agent is on an inner surface of the tire on a region including the lower portion of the belt layer. It is unclear how the release agent can be disposed both on the inner surface of the tire and on the belt layer if the belt layer is on the outside of the carcass. Examiner suggests correcting this to clarify the release agent is on the inner surface of the tire in an area defined by the ends of the belt portion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 8/8/2019) modified by Takagi (JP2002337153A, see translation provided) and Son (US 2017/0218131).
Regarding claim 2, Sugimoto meets the claimed, A pneumatic tire, comprising: a pair of sidewall portions disposed on both sides of a tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) a pair of bead portions disposed inward of the sidewall portions in a tire radial direction; (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1)  a bead core embedded in each of the bead portions; (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) a bead filler disposed on an outer circumference of the bead core in each of the bead portions; (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1)  wherein the pneumatic tire is vulcanized by using a bladder provided with a coating layer formed by-a the release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder, Sugimoto [0073] describes a mold release layer. Patentability of product claims is determined based on the product itself. The method of making the tire using a bladder with a release agent is the method of production. The tire of modified Sugimoto has a release layer which meets the claimed limitations, see MPEP §2113.)  
Sugimoto [0073] teaches the mold-releasing layer 10 but does not limit the location of the release layer and does not meet the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a region from an upper edge position of one bead filler to an upper edge position of an other bead filler. 
Analogous in the field of tires, Takagi meets the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a region from an upper edge position of one bead filler to an upper edge position of an other bead filler (Takagi [0009] and [0059] - [0060] describe applying a release agent only to the inner surface of the tire where necessary and specifically discloses that it should not be applied at the bead portions. Applying the release agent only above the upper parts of the bead portions is narrower than the claimed region and meets the claim.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the release layer of Sugimoto to only apply it between the bead portions in order to improve efficiency and prevent unnecessary cleaning, see Takagi [0009]
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion, however, Sugimoto [0087] describes a paint version of the mold-releasing agent prepared with 15% silicone emulsion. Although 15% is outside the claimed 0.1 – 10.0 wt.%, Sugimoto [0059] also discloses that the silicone is a result-effective variable that affects the adhesion and release between the inner liner of the tire and the bladder.  It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent of the silicon in the mold-releasing agent in order to optimize the adhesion and release between the mold and the tire, see Sugimoto [0059].
Sugimoto does not teach the silicon amount detected by X-ray fluorescence analysis. Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.

Regarding claim 19, Sugimoto meets the claimed, A pneumatic tire, comprising: a pair of sidewall portions disposed on both sides of a tread portion; ; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) a pair of bead portions disposed inward of the sidewall portions in a tire radial direction; (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) a carcass layer provided between the bead portions; (Sugimoto [0073] describes a carcass 6 extending to the bead cores) a bead core embedded in each of the bead portions; (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4)  a bead filler disposed on an outer circumference of the bead core in each of the bead portions; (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) a belt layer disposed on an outer circumference side of the carcass layer in the tread portion (Sugimoto [0073] describes a belt layer 7 on the outer portion of the carcass 6) wherein the pneumatic tire is vulcanized by using a bladder provided with a coating layer formed by the release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder, Sugimoto [0073] describes a mold release layer. Patentability of product claims is determined based on the product itself. The method of making the tire using a bladder with a release agent is the method of production. The tire of modified Sugimoto has a release layer which meets the claimed limitations, see MPEP §2113.)  
	Sugimoto [0073] teaches the mold-releasing layer 10 but does not limit the location of the release layer and does not meet the claimed and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a lower portion of the belt layer;
Analogous in the field of tires, Takagi meets the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a lower portion of the belt layer; (Takagi [0009] and [0059] - [0060] describe applying a release agent only to the inner surface of the tire where necessary and specifically discloses that it should not be applied at the bead portions.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the release layer of Sugimoto to only apply it between the bead portions in order to improve efficiency and prevent unnecessary cleaning, see Takagi [0009]
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion, however, Sugimoto [0087] describes a paint version of the mold-releasing agent prepared with 15% silicone emulsion. Although 15% is outside the claimed 0.1 – 10.0 wt.%, Sugimoto [0059] also discloses that the silicone is a result-effective variable that affects the adhesion and release between the inner liner of the tire and the bladder.  It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent of the silicon in the mold-releasing agent in order to optimize the adhesion and release between the mold and the tire, see Sugimoto [0059].
Sugimoto does not teach the silicon amount detected by X-ray fluorescence analysis. Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the tire of Sugimoto with the x-ray fluorescence analysis of Son because it is a known method of determining silicon weight ratio, see Son [0027].

    PNG
    media_image1.png
    870
    768
    media_image1.png
    Greyscale

Claim 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 8/8/2019) modified by Takagi (JP2002337153A, see translation provided), Tomoi (US 2009/0114329) and Son (US 2017/0218131).
Regarding claim 2, Sugimoto meets the claimed, A pneumatic tire, comprising: a pair of sidewall portions disposed on both sides of a tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) a pair of bead portions disposed inward of the sidewall portions in a tire radial direction; (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1)  a bead core embedded in each of the bead portions; (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) a bead filler disposed on an outer circumference of the bead core in each of the bead portions; (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1)  wherein the pneumatic tire is vulcanized by using a bladder provided with a coating layer formed by-a the release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder, Sugimoto [0073] describes a mold release layer. Patentability of product claims is determined based on the product itself. The method of making the tire using a bladder with a release agent is the method of production. The tire of modified Sugimoto has a release layer which meets the claimed limitations, see MPEP §2113.)  
Sugimoto [0073] teaches the mold-releasing layer 10 but does not limit the location of the release layer and does not meet the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a region from an upper edge position of one bead filler to an upper edge position of an other bead filler. 
Analogous in the field of tires, Takagi meets the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a region from an upper edge position of one bead filler to an upper edge position of an other bead filler (Takagi [0009] and [0059] - [0060] describe applying a release agent only to the inner surface of the tire where necessary and specifically discloses that it should not be applied at the bead portions. Applying the release agent only above the upper parts of the bead portions is narrower than the claimed region and meets the claim.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the release layer of Sugimoto to only apply it between the bead portions in order to improve efficiency and prevent unnecessary cleaning, see Takagi [0009]
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion. 
Analogous in the field of pneumatic tire release coatings, Tomoi meets the claimed, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% (Tomoi [0023]-[0025] describe a release agent with 7.5% by weight silicone) on an inner surface of a tread portion (Tomoi [0005] and [0031] describe the release agent is applied to the inner surface of the tire contacting the bladder.)
It would have been obvious to a person of ordinary skill in the art the combine the mold release agent of Sugimoto with the mold release agent having 7.5% by weight of silicone as described in Tomoi in order to produce a lubricating effect on the inside of the tire, see Tomoi [0008]. 
Neither Sugimoto nor Tomoi disclose how the silicone is detected and do not meet the claimed, amount detected by X-ray fluorescence analysis. 
Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the tire of Sugimoto with the x-ray fluorescence analysis of Son because it is a known method of determining silicon weight ratio, see Son [0027].

Regarding claim 19, Sugimoto meets the claimed, A pneumatic tire, comprising: a pair of sidewall portions disposed on both sides of a tread portion; ; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) a pair of bead portions disposed inward of the sidewall portions in a tire radial direction; (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) a carcass layer provided between the bead portions; (Sugimoto [0073] describes a carcass 6 extending to the bead cores) a bead core embedded in each of the bead portions; (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4)  a bead filler disposed on an outer circumference of the bead core in each of the bead portions; (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) a belt layer disposed on an outer circumference side of the carcass layer in the tread portion (Sugimoto [0073] describes a belt layer 7 on the outer portion of the carcass 6) wherein the pneumatic tire is vulcanized by using a bladder provided with a coating layer formed by the release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder, Sugimoto [0073] describes a mold release layer. Patentability of product claims is determined based on the product itself. The method of making the tire using a bladder with a release agent is the method of production. The tire of modified Sugimoto has a release layer which meets the claimed limitations, see MPEP §2113.)  
	Sugimoto [0073] teaches the mold-releasing layer 10 but does not limit the location of the release layer and does not meet the claimed and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a lower portion of the belt layer;
Analogous in the field of tires, Takagi meets the claimed, and a transfer layer formed by transferring a release agent disposed only in a partial region of a tire inner surface in a tire lateral direction, the partial region only including a lower portion of the belt layer; (Takagi [0009] and [0059] - [0060] describe applying a release agent only to the inner surface of the tire where necessary and specifically discloses that it should not be applied at the bead portions.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the release layer of Sugimoto to only apply it between the bead portions in order to improve efficiency and prevent unnecessary cleaning, see Takagi [0009]
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion. 
Analogous in the field of pneumatic tire release coatings, Tomoi meets the claimed, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% (Tomoi [0023]-[0025] describe a release agent with 7.5% by weight silicone) on an inner surface of a tread portion (Tomoi [0005] and [0031] describe the release agent is applied to the inner surface of the tire contacting the bladder.)
It would have been obvious to a person of ordinary skill in the art the combine the mold release agent of Sugimoto with the mold release agent having 7.5% by weight of silicone as described in Tomoi in order to produce a lubricating effect on the inside of the tire, see Tomoi [0008]. 
Neither Sugimoto nor Tomoi disclose how the silicone is detected and do not meet the claimed, amount detected by X-ray fluorescence analysis. 
Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the tire of Sugimoto with the x-ray fluorescence analysis of Son because it is a known method of determining silicon weight ratio, see Son [0027].

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Applicant argues the amendments to claim 2 and new claim 19 overcome the references with respect to the partial region described in the claims. Examiner agrees that the previously cited references did not limit application of the release layer in only these areas, but after further search and consideration, Takagi is cited as described this partial region. 
Applicant further argues that the bladder of Sugimoto does not have a mold releasing layer.  From the claims, it appears that “the pneumatic tire is vulcanized by using a bladder provided with a coating layer formed by the release agent” is directed to the process of making the tire, not the tire product itself. The tire product of modified Sugimoto has a release agent layer on it and meets the claims. Sugimoto also describes the tire is made by a bladder, which further meets the claims. See MPEP §2113.  
Applicant also argues that a transfer of material implicitly occurs from the bladder to the tire. This is not within the scope of the claim. The claims reference “a transfer layer formed by transferring a release agent” but do not specify how that release agent was transferred. Applying a release agent to a tire meets the broadest reasonable interpretation of the claim. There is no limitation, explicit or implicit, in the claims that requires the coating layer from the bladder is transferred to the tire. It is also not stated in the claim that the partial region and the bladder actually contact one another, therefore there is no implicit requirement that the release layer on the bladder transfers to the inner surface. 
Applicant reiterates previous arguments that the rejection of claim 2 regarding result-effective variables is not obvious. Examiner disagrees. Sugimoto [0059] clearly links adhesion between the inner liner of the tire and the bladder to silicone, “water-soluble paints can prevent adhesion between a polymer sheet for an inner liner and a bladder rubber by the effect of silicone” and clearly states the effect on the results of the silicon “thus mold releasability can be improved.” Thus, a person of ordinary skill in the art would be motivated to routinely optimize the amount of silicone in the release agent, the water-soluble paint, in order to affect the mold releasability.  Regardless, the tire mold releasing compositions containing silicone within this claimed range are known in the art, see Tomoi above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744